lN THE MATTER OF THE PETITION * lN THE
FOR REINSTATEMENT OF *
SUDHA NARASIMHAN TO * COURT OF APPEALS
THE BAR OF MARYLAND *
* OF MARYLAND
*
* ` Misc. Docket AG
*
* No. 11
*
* September Terrn, 2012
ORDER

The Court having considered the Petition for Reinstatement of Sudha
Narasimhan and the response filed thereto by the Attorney Grievance Commission in
the above captioned case, it is this _l§@ day of September, 2014

ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is
hereby, GRANTED, and the petitioner Sudha Narasimhan is hereby, reinstated by this
Court to the practice of law in Maryland, and it is further

ORDERED, that the Clerk of this Court shall replace the name of Sudha
Narasimhan on the register of the attorneys in this Court and certify that fact to the
Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this

State.

/s/ Mg'y Ellen Barbera
Chief Judge